Citation Nr: 0816620	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  02-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 until 
September 1975 and from February 1978 until January 1985 and 
service with the Army National Guard of Mississippi from 
February 1985 until February 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board previously considered this appeal in August 2004 
and September 2006 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing at the Jackson, 
Mississippi RO in his May 2003 Substantive Appeals (VA Form 9 
Appeal to Board of Veterans' Appeals).  The record reflects 
the Travel Board hearing was held in January 2004.  
Subsequently, a Board decision in August 2004 reopened the 
claim and remanded the claim for additional development.  A 
subsequent September 2006 Board decision also remanded the 
claim for additional development.  By letter dated in April 
2008, the veteran was apprised that the Veterans Law Judge 
who had conducted the January 2004 hearing was no longer 
employed by the Board.  The veteran was afforded the 
opportunity to present testimony at an additional hearing.  
By response received in April 2008, the veteran requested a 
Travel Board hearing.  

Since the failure to afford the veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, this matter must be addressed 
prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the veteran at his 
current address.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



